DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-5 and 9 in the reply filed on October 29, 2020 and March 1, 2021 is acknowledged.  The traversal is on the ground(s) that claim 1 as amended distinguishes over the prior art and therefore constitutes a special technical feature linking the inventions together for unity of invention in this national stage application.  This is not found persuasive because claim 1 as amended does not distinguish over the prior art as set forth below.
The requirement is still deemed proper and is therefore made FINAL.
Claims 6-8 and 10-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on October 29, 2020.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement filed October 13, 2017 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the non-complying information referred to therein has not been considered.

The information disclosure statement filed on October 13, 2017 does not fully comply with the requirements of 37 CFR 1.98(b) because: see paragraph 5 above.  Since the submission appears to be bona fide, applicant is given ONE (1) MONTH from the date of this notice to supply the above mentioned omissions or corrections in the information disclosure statement.  NO EXTENSION OF THIS TIME LIMIT MAY BE GRANTED UNDER EITHER 37 CFR 1.136(a) OR (b).  Failure to timely comply with this notice will result in the above mentioned information disclosure statement being placed in the application file with the noncomplying information not being considered.  See 37 CFR 1.97(i).
Specification
The amendment filed October 13, 2017 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the preliminary amendment filed October 13, 2017 is not part of the original disclosure because it was filed subsequent to the international filing date of April 11, 2016 in this national stage application (see MPEP 714.01(e): A preliminary amendment filed with a submission to enter the national stage of an international application under 35 U.S.C. 371  is not part of the original disclosure under 37 CFR 1.115(a)  because it was not present on the international filing date accorded to the application under PCT Article 11. See MPEP § 1893.03(b). Accordingly, a "Notice to File Corrected Application Papers" requiring a substitute specification will not ordinarily be mailed in an international application even if the national stage submission includes a preliminary amendment.) and so a) there is no support in the original disclosure for the paragraph added to As a safeguard against the omission of a portion of a prior application for which priority is claimed under 35 U.S.C. 119(a)-(d) or (f), or for which benefit is claimed under 35 U.S.C. 119(e)  or 120, applicant may include a statement at the time of filing of the later application incorporating by reference the prior application. See MPEP § 201.06(c) and 211 et seq. where domestic benefit is claimed. See MPEP §§ 213 - 216 where foreign priority is claimed. See MPEP § 217 regarding 37 CFR 1.57(b). The inclusion of such an incorporation by reference statement in the later-filed application will permit applicant to include subject matter from the prior application into the later-filed application without the subject matter being considered as new matter. For the incorporation by reference to be effective as a proper safeguard, the incorporation by reference statement must be filed at the time of filing of the later-filed application. An incorporation by reference statement added after an application’s filing date is not effective because no new matter can be added to an application after its filing date (see 35 U.S.C. 132(a) ). Although, as discussed above, an incorporation by reference statement can be used as a safeguard against an omission of a portion of a prior application for which priority is claimed under 35 U.S.C. 119(a)-(d) or (f), or for which benefit is claimed under 35 U.S.C. 119(e)  or 120, it should be noted that an incorporation by reference statement will not satisfy the specific reference requirement of 35 U.S.C. 119(e)  or 120  or 37 CFR 1.78. See Droplets, Inc. v. E*TRADE Bank, 887 F.3d 1309, 126 USPQ2d 317 (Fed. Cir. 2018).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
).
Applicant is required to cancel the new matter in the reply to this Office Action.
The disclosure is objected to because of the following informalities: a) in specification paragraph 0046 Table 4, the column headings are improperly split between two pages (see 37 C.F.R. 1.58(b) and MPEP 608.01(I)), and b) throughout the specification applicant recites that the carcass reinforcers and working reinforcers constitute a triangulation, however in specification paragraph 0013 there is only one layer of each and therefore the hooping reinforcers must form part of the triangulation.  
Appropriate correction is required.
Claim Interpretation
Applicant recites in claim 1 line 3 that the tire beads are “adapted to” come into contact with a rim, which one of ordinary skill in the art in view of the original disclosure would understand to mean that the beads have a size and shape suitable for performing the art-recognized bead function of contacting the rim when the tire is mounted on the rim, therefore this understanding by one of ordinary skill in the art controls the broadest reasonable interpretation of the claims (MPEP 2111-2111.01 and 2111.04(I)).
Applicant recites in claim 1 line 9 that the hoop reinforcers comprise a “textile” material; although the English language definition of “textile” does not exclude metallic material, applicant has used this term in the original disclosure to exclude metallic material and therefore such usage in the original disclosure controls the broadest reasonable interpretation of the claims (MPEP 2111-2111.01).
Claim Objections
Claims 1-5 and 9 are objected to because of the following informalities: in claim 1 line 15, to correct a typographical error applicant should change “the loop” to -- the hoop -- .  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
 	Applicant now recites in claim 1 that the tire comprises a “crown” constituted by the working reinforcement and by the hoop reinforcement (once the typographical error noted above is corrected), however the original disclosure supports only the tire comprising a -- crown reinforcement -- constituted by the working reinforcement and by the hoop reinforcement (specification paragraph 0008); for purposes of this examination the claims will be construed as requiring the crown reinforcement to be so constituted, but correction is required.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-5 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Applicant recites in claim 1 that the carcass reinforcer angle AC1 is “at least partially in the sidewalls”, however there is no definition in the specification of the boundary between the tread and sidewalls or the boundary between each sidewall and the associated bead and therefore one of ordinary skill in the art would not know what is encompassed by the limitation that the carcass reinforcer angle AC1 is “at least partially in the sidewalls”.
 	To eliminate new matter, to correct typographical errors, and to clarify that the hoop reinforcers form part of the triangulation as set forth in paragraph 8 above and that the reinforcers within a layer are parallel to each other (otherwise the required triangulation resulting in the advantages recited in the specification are not achieved), applicant should amend claim 1 such that in lines 5-6 “said working reinforcers forming, with a circumferential direction of the tire, an angle AT” is changed to -- in each working layer said working reinforcers of a respective working layer forming, with a circumferential direction of the tire, the same angle AT -- , in line 10 “an angle AF” is changed to -- the same angle AF -- , in lines 13-14 “said carcass reinforcers forming, with the circumferential direction, at least partially in the sidewalls, an angle AC1” is changed to -- in each carcass layer said carcass reinforcers of a respective carcass layer forming, with the circumferential direction, at least partially in the sidewalls, the same angle AC1 -- , in line 15 “crown” is changed to -- crown reinforcement -- and “loop” is changed to -- hoop -- , in line 18 “in that” is changed to -- wherein -- , in line 19 at the end of the line is inserted a comma, in line 21 “an angle AT” is changed to -- the T -- , in lines 22-23 “the carcass reinforcers of the at least one carcass layer form, with the circumferential direction and in the equatorial plane, an angle AC2” is changed to -- in each carcass layer the carcass reinforcers of a respective carcass layer form, with the circumferential direction and in the equatorial plane, the same angle AC2 -- , and in line 24 after “the carcass reinforcers” is inserted -- , the hooping reinforcers, -- .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over European Patent Application 2 537 686 A1 cited by applicant (equivalent to US Patent Application Publication Pneumatic Tire.
 	These references are combined for the same reasons as set forth in paragraph 6 of the restriction requirement mailed January 27, 2021.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over European Patent Application 2 537 686 A1 cited by applicant (equivalent to US Patent Application Publication 2012/0305158 A1 cited by applicant) in view of Lugli et al. (2,930,425), Travers (3,327,753), Boileau (4,286,645), Corner et al. (6,821,369 B2), and Pneumatic Tire as applied to claims 1-5 above, and further in view of Shepherd et al. (4,155,394).
 	It is well known to improve the fatigue resistance of aramid tire belt cords by hybridizing the aramid cords with a lower strength polymer such as nylon or polyester, as evidenced for example by Shepherd et al. (embodiment of Figures 1A-1C, col. 1 line 4 - col. 9 line 64, belt cords in col. 5 lines 22-30 and col. 9 lines 53-64); it would therefore have been obvious to one of ordinary skill in the art to improve the fatigue resistance of the above aramid tire belt cords by hybridizing the aramid cords with a lower strength polymer such as nylon or polyester.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrienne C. Johnstone whose telephone number is (571)272-1218.  The examiner can normally be reached on M-F 1PM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ADRIENNE C. JOHNSTONE
Primary Examiner
Art Unit 1749



Adrienne Johnstone					        /ADRIENNE C. JOHNSTONE/                                                                                            Primary Examiner, Art Unit 1749                                                                                                            September 21, 2021